Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Election/Restrictions
Claim 17 is allowable. The restriction requirement between Invention I and II as set forth in the Office action mailed on 09/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Invention I and II is withdrawn.  Claims 12-16, directed to Invention II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Please rejoin Claims 12-16

Allowable Subject Matter
Claims 1, 12, 17 are allowed.
The following is an examiner's statement of reasons for allowance:
 With regards to claim 1, none of the prior art teaches or suggests, alone or in combination, “the second channel structure includes a second channel layer that extends through the plurality of second word lines and extends into the interconnect structure, the second channel layer includes (i) a bottom portion that extends into the interconnect structure, (ii) a top portion that has a tapered structure, and (in) a middle portion that is positioned between the bottom portion and the top portion and adjacent to the interface, the middle portion having a rounded projection that extends away from the top surface of the interconnect structure, and extends outwards into the lowermost second insulating layer, wherein a top of the rounded projection in the middle portion is positioned above a bottom of the tapered structure in the top portion.” in the combination required by the claim.


With regards to claim 12, none of the prior art teaches or suggests, alone or in combination, “the second channel structure includes a second channel layer that extends through the plurality of second word lines and extends into the interconnect structure, the second channel layer includes (i) a bottom portion that extends into the interconnect structure, (ii) a top portion that has a tapered structure, and (in) a middle portion that is positioned between the bottom portion and the top portion and adjacent to ” in the combination required by the claim.


With regards to claim 17, none of the prior art teaches or suggests, alone or in combination, “the second channel structure includes a second channel layer that extends through the plurality of second word lines and extends into the interconnect structure, the second channel layer includes (i) a bottom portion that extends into the interconnect structure, (ii) a top portion that has a tapered structure, and (in) a middle portion that is positioned between the bottom portion and the top portion and adjacent to the interface, the middle portion having a rounded projection that extends away from the top surface of the interconnect structure, and extends outwards into the lowermost second insulating layer, and a top of the rounded projection in the middle portion is positioned above a bottom of the tapered structure in the top portion.” in the combination required by the claim.



Claims 2-11, 13-16 and 18-20 are allowed by virtue of their dependency on the independent claims.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dmitriy Yemelyanov whose telephone number is (571)272-7920.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DMITRIY YEMELYANOV/
Examiner, Art Unit 2891

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891